           CASE 0:18-cv-01776-JRT-HB Doc. 524 Filed 10/29/20 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

                                                 Case No. 18-cv-01776 (JRT-HB)
IN RE PORK ANTITRUST
LITIGATION                                       JOINT STIPULATION FOR
                                                 EXTENSION OF TIME TO
                                                 ANSWER
This Document Relates To:
ALL ACTIONS


WINN-DIXIE STORES, INC., ET AL.,                 Case No. 19-cv-1578 (JRT/HB)
                          Plaintiffs,

V.

AGRI STATS, INC., et al.,
                               Defendants.


COMMONWEALTH OF PUERTO                           Case No. 19-cv-2723 (JRT/HB)
RICO,
                     Plaintiff,

v.

AGRI STATS, INC., et al.,
                               Defendants.




      The parties to the above-captioned matter and related actions hereby stipulate and

agree as follows:

      1.       Defendants in this and the related actions have until December 16, 2020 to

      answer Direct Purchaser Plaintiffs’ Third Amended and Consolidated Class

      Action Complaint (18-cv-01776, ECF No. 431), Commercial and Institutional
     CASE 0:18-cv-01776-JRT-HB Doc. 524 Filed 10/29/20 Page 2 of 9




Indirect Purchaser Plaintiffs’ Third Amended and Consolidated Class Action

Complaint (18-cv-01776, ECF No. 432), Consumer Indirect Purchaser Plaintiffs’

Second Amended Consolidated Class Action Complaint (18-cv-01776, ECF No.

392), the Second Amended Complaint of Winn-Dixie Stores, Inc. et al. (19-cv-

1578, ECF No. 94), and the Third Amended Complaint of the Commonwealth

Puerto Rico (19-cv-2723, ECF No. 103).

2.       By entering into this Joint Stipulation for Extension of Time to Answer, the

parties agree that Defendants preserve, and nothing in this stipulation shall be

deemed to waive, any and all defenses that may be asserted in this matter.




                                       2.
      CASE 0:18-cv-01776-JRT-HB Doc. 524 Filed 10/29/20 Page 3 of 9




Date: October 29, 2020
/s/ Bobby Pouya                    /s/ Arielle S. Wagner
Bobby Pouya                         Arielle S. Wagner (MN #0398332)
Clifford H. Pearson                 W. Joseph Bruckner (MN #0147758)
Daniel L. Warshaw                   Brian D. Clark (MN #0390069)
Michael H. Pearson                  Craig S. Davis (MN #0148192)
PEARSON SIMON & WARSHAW, LLP Simeon A. Morbey (MN #0391338)
15165 Ventura Boulevard, Suite 400  Stephen M. Owen (MN # 0399370)
Sherman Oaks, CA 92403              Stephanie A. Chen (MN #0400032)
Telephone: (818) 788-8300           LOCKRIDGE GRINDAL NAUEN
Facsimile: (818) 788-8104           P.L.L.P.
cpearson@pswlaw.com                 100 Washington Avenue South, Suite
dwarshaw@pswlaw.com                 2200
bpouya@pswlaw.com                   Minneapolis, MN 55401
mpearson@pswlaw.com                 Telephone: (612) 339-6900
                                    Facsimile: (612) 339-0981
Melissa S. Weiner (MN #0387900)     aswagner@locklaw.com
Joseph C. Bourne (MN #0389922)      wjbruckner@locklaw.com
PEARSON, SIMON & WARSHAW, LLP csdavis@locklaw.com
800 LaSalle Avenue, Suite 2150      bdclark@locklaw.com
Minneapolis, MN 55402               samorbey@locklaw.com
Telephone: (612) 389-0600           smowen@locklaw.com
Facsimile: (612) 389-0610           sachen@locklaw.com
mweiner@pswlaw.com
jbourne@pswlaw.com                  Co-Lead Class Counsel for Direct
                                    Purchaser Plaintiffs
Bruce L. Simon
PEARSON, SIMON & WARSHAW, LLP
350 Sansome Street, Suite 680
San Francisco, CA 94104
Telephone: (415) 433-9000
Facsimile: (415) 433-9008
bsimon@pswlaw.com




                                    3.
       CASE 0:18-cv-01776-JRT-HB Doc. 524 Filed 10/29/20 Page 4 of 9




/s/ Shana E. Scarlett                        /s/ Shawn M. Raiter
Shana E. Scarlett                            Shawn M. Raiter (MN# 240424)
HAGENS BERMAN SOBOL SHAPIRO                  LARSON • KING, LLP
LLP                                          2800 Wells Fargo Place
715 Hearst Avenue, Suite 202                 30 East Seventh Street
Berkeley, CA 94710                           St. Paul, MN 55101
Telephone: (510) 725-3000                    Telephone: (651) 312-6518
Facsimile: (510) 725-3001                    sraiter@larsonking.com
shanas@hbsslaw.com
                                             Jonathan W. Cuneo
Steve. W. Berman                             Joel Davidow
Breanna Van Engelen                          Blaine Finley
HAGENS BERMAN SOBOL SHAPIRO                  Yifei “Evelyn” Li
LLP                                          CUNEO GILBERT & LADUCA, LLP
1301 2nd Avenue, Suite 2000                  4725 Wisconsin Avenue NW, Suite 200
Seattle, WA 98101                            Washington, DC 20016
Telephone: (206) 623-7292                    Telephone: (202) 789-3960
Facsimile: (206) 623-0594                    jonc@cuneolaw.com
steve@hbsslaw.com                            joel@cuneolaw.com
breannav@hbsslaw.com                         bfinley@cuneolaw.com
                                             evelyn@cunelolaw.com
/s/ Daniel E. Gustafson
Daniel E. Gustafson (#202241)                Co-Lead Counsel for Commercial and
Daniel C. Hedlund (#258337)                  Institutional Indirect Purchaser Plaintiffs
Michelle J. Looby (#388166)
Britany N. Resch (#0397656)
GUSTAFSON GLUEK PLLC
120 South 6th Street, Suite 2600
Minneapolis, MN 55402
Telephone: (612) 333-8844
Facsimile: (612) 339-6622
dgustafson@gustafsongluek.com
dhedlund@gustafsongluek.com
mlooby@gustafsongluek.com
bresch@gustafsongluek.com

Co-Lead Counsel for Consumer Indirect
Purchaser Plaintiffs




                                        4.
       CASE 0:18-cv-01776-JRT-HB Doc. 524 Filed 10/29/20 Page 5 of 9




/s/ Patrick J. Ahern                          /s/ Kyle G. Bates
Patrick J. Ahern                              Kyle G. Bates (USDCPR-306412)
AHERN AND ASSOCIATES, P.C.                    SCHNEIDER WALLACE
Willoughby Tower                              COTTRELL KONECKY LLP
8 South Michigan Ave., Suite 3600             2000 Powell St., Suite 1400
Chicago, IL 60603                             Emeryville, California 94608
Telephone: (312) 404-3760                     Telephone: (415) 421-7100
patrick.ahern@ahernandassociatespc.com        Facsimile: (415) 421-7105
                                              kbates@schneiderwallace.com
Counsel for Direct Action Plaintiffs          Dennise Longo Quiñones
Winn-Dixie Stores, Inc. and Bi-Lo             Attorney General
Holdings, LLC                                 Johan M. Rosa Rodríguez
                                              PR Bar No. 16819
                                              Assistant Attorney General
                                              Antitrust Division
                                              Puerto Rico Department of Justice
                                              P.O. Box 9020192
                                              San Juan, Puerto Rico 00902-0192
                                              Tel: (787) 721-2900, ext. 2600, 2601
                                              Fax: (787) 721-3223
                                              jorosa@justicia.pr.gov

                                              Todd M. Schneider
                                              SCHNEIDER WALLACE
                                              COTTRELL KONECKY LLP
                                              2000 Powell St., Suite 1400
                                              Emeryville, California 94608
                                              Telephone: (415) 421-7100
                                              Facsimile: (415) 421-7105
                                              tschneider@schneiderwallace.com

                                              Peter B. Schneider
                                              SCHNEIDER WALLACE
                                              COTTRELL KONECKY LLP
                                              3700 Buffalo Speedway, Suite 300
                                              Houston, Texas 77098
                                              Telephone: (713) 338-2560
                                              Facsimile: (415) 421-7105
                                              pschneider@schneiderwallace.com

                                              Counsel for the Commonwealth of
                                              Puerto Rico




                                         5.
        CASE 0:18-cv-01776-JRT-HB Doc. 524 Filed 10/29/20 Page 6 of 9




s/ Mark L. Johnson                                 s/ Richard A. Duncan
Mark L. Johnson (#0345520)                         Richard A. Duncan (#0192983)
Virginia R. McCalmont (#0399496)                   Aaron D. Van Oort (#0315539)
GREENE ESPEL PLLP                                  Craig S. Coleman (#0325491)
222 South Ninth Street, Suite 2200                 Emily E. Chow (#0388239)
Minneapolis, MN 55402                              Isaac B. Hall (#0395398)
(612) 373-0830                                     Bryan K. Washburn (#0397733)
mjohnson@greeneespel.com                           FAEGRE DRINKER BIDDLE & REATH
vmccalmont@greeneespel.com                         LLP
                                                   2200 Wells Fargo Center
Daniel Laytin, P.C. (pro hac vice)                 90 South Seventh Street
Christa Cottrell, P.C. (pro hac vice)              Minneapolis, MN 55402-3901
Christina Briesacher (pro hac vice)                (612) 766-7000
Christina Sharkey (pro hac vice)                   richard.duncan@faegredrinker.com
KIRKLAND & ELLIS LLP                               aaron.vanoort@faegredrinker.com
300 North LaSalle                                  craig.coleman@faegredrinker.com
Chicago, IL 60654                                  emily.chow@faegredrinker.com
(312) 861-2000                                     isaac.hall@faegredrinker.com
daniel.laytin@kirkland.com                         bryan.washburn@faegredrinker.com
christa.cottrell@kirkland.com
christina.briesacher@kirkland.com                  Counsel for Hormel Foods Corporation and
christina.sharkey@kirkland.com                     Hormel Foods, LLC

Counsel for Clemens Food Group, LLC
(formerly Hatfield Quality Meats, Inc.) and
The Clemens Family Corporation




                                              6.
        CASE 0:18-cv-01776-JRT-HB Doc. 524 Filed 10/29/20 Page 7 of 9




s/ Donald G. Heeman                        s/ William L. Greene
Donald G. Heeman (#286023)                 William L. Greene (#0198730)
Jessica J. Nelson (#347358)                Peter J. Schwingler (#0388909)
Randi J. Winter (#391354)                  Jon M. Woodruff (#0399453)
SPENCER FANE LLP                           STINSON LLP
100 South Fifth Street, Suite 2500         50 South Sixth Street, Suite 2600
Minneapolis, MN 55402                      Minneapolis, MN 55402
(612) 268-7000                             (612) 335-1500
dheeman@spencerfane.com                    william.greene@stinson.com
jnelson@spencerfane.com                    peter.schwingler@stinson.com
rwinter@spencerfane.com                    jon.woodruff@stinson.com

Stephen R. Neuwirth (pro hac vice)         J. Nicci Warr (pro hac vice)
Michael B. Carlinsky (pro hac vice)        STINSON LLP
Sami H. Rashid (pro hac vice)              7700 Forsyth Blvd., Suite 1100
Richard T. Vagas (pro hac vice)            St. Louis, MO 63105
David B. Adler (pro hac vice)              (314) 863-0800
QUINN EMANUEL URQUHART & SULLIVAN,         nicci.warr@stinson.com
LLP
51 Madison Avenue, 22nd Floor              Counsel for Seaboard Foods, LLC and
New York, NY 10010                         Seaboard Corporation
(212) 849-7000
stephenneuwirth@quinnemanuel.com
michaelcarlinsky@quinnemanuel.com
samirashid@quinnemanuel.com
richardvagas@quinnemanuel.com
davidadler@quinnemanuel.com

Counsel for JBS USA Food Company




                                      7.
        CASE 0:18-cv-01776-JRT-HB Doc. 524 Filed 10/29/20 Page 8 of 9




s/ John A. Cotter                                s/ Aaron Chapin
John A. Cotter (#134296)                         Aaron Chapin (#6292540)
John A. Kvinge (#0392303)                        HUSCH BLACKWELL LLP
LARKIN HOFFMAN DALY & LINDGREN                   120 South Riverside Plaza, Suite 2200
LTD.                                             Chicago, IL 60606
8300 Norman Center Drive, Suite 1000             (312) 655-1500
Minneapolis, MN 55427-1060                       aaron.chapin@huschblackwell.com
(952) 835-3800
jcotter@larkinhoffman.com                        Gene Summerlin (pro hac vice)
jkvinge@larkinhoffman.com                        Marnie Jensen (pro hac vice)
                                                 Ryann Glenn (pro hac vice)
Richard Parker (pro hac vice)                    Kamron Hasan (pro hac vice)
Josh Lipton (pro hac vice)                       Sierra Faler (pro hac vice)
GIBSON, DUNN & CRUTCHER, LLP                     HUSCH BLACKWELL LLP
1050 Connecticut Avenue, N.W. Washington,        13330 California St., Suite 200
D.C. 20036-5306                                  Omaha, NE 68154
(202) 955-8500                                   (402) 964-5000
rparker@gibsondunn.com                           gene.summerlin@huschblackwell.com
jlipton@gibsondunn.com                           marnie.jensen@huschblackwell.com
                                                 ryann.glenn@huschblackwell.com
Brian Robison (pro hac vice)                     kamron.hasan@huschblackwell.com
GIBSON, DUNN & CRUTCHER, LLP                     sierra.faler@huschblackwell.com
2001 Ross Avenue, Suite 2100
Dallas, TX 75201                                 Counsel for Triumph Foods, LLC
(214) 698-3370
brobison@gibsondunn.com

Counsel for Smithfield Foods, Inc.




                                            8.
       CASE 0:18-cv-01776-JRT-HB Doc. 524 Filed 10/29/20 Page 9 of 9




s/ David P. Graham                            s/ Peter H. Walsh
David P. Graham (#0185462)                    Peter H. Walsh (#388672)
DYKEMA GOSSETT PLLC                           HOGAN LOVELLS US LLP
4000 Wells Fargo Center                       80 South Eighth Street, Suite 1225
90 South Seventh Street                       Minneapolis, MN 55402
Minneapolis, MN 55402                         T. (612) 402-3000
(612) 486-1521                                F. (612) 402-3001
dgraham@dykema.com                            peter.walsh@hoganlovells.com

Rachel J. Adcox (pro hac vice)                William L. Monts III (pro hac vice)
Tiffany Rider Rohrbaugh (pro hac vice)        Justin W. Bernick (pro hac vice)
Jetta C. Sandin (pro hac vice)                HOGAN LOVELLS US LLP
Lindsey Strang Aberg (pro hac vice)           Columbia Square
AXINN, VELTROP & HARKRIDER LLP                555 Thirteenth Street, NW
950 F Street, N.W.                            Washington, D.C. 20004
Washington, D.C. 20004                        (202) 637-5600
(202) 912-4700                                william.monts@hoganlovells.com
radcox@axinn.com                              justin.bernick@hoganlovells.com
trider@axinn.com
jsandin@axinn.com                             Counsel for Agri Stats, Inc.
lstrang@axinn.com

Counsel for Tyson Foods, Inc., Tyson
Prepared Foods, Inc. and Tyson Fresh
Meats, Inc.




                                         9.
